             Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 1 of 52
-
                               ~   . .,,...."\
             ""'"
              ,..._> l"".:'l   J ,, . . \I
             r        I ,l
                 c1 t ··}                   !
             ~"'~~ J
                               i / .••

                                                     U,li!TED STATES DISTRICT COURT
              --·-----EAS1:.ERN DISTRICT OF PENNSYLV A..""l'IA

HANS MATHISEN, Derivatively on Behalf                              )
ofTREVENA, INC.,                                                   )
                                                                   ) Case No.
                                                 Plaintiff,        )
         V.                                                        )
                                                                   )
MAXINE GOWEN, CARRIE L.                                            ) VERIFIED STOCKHOLDER
BOURDOW, JONATHAN VIOLIN, LEON                                     ) DERIVATIVE COMPLAINT FOR
0. MOULDER, MICHAEL R.                                             ) BREACH OF FIDUCIARY DUTY,
DOCGHERTY, BARBARA YANNI, JULIE                                    ) WASTE OF CORPORATE ASSETS, AND
II. MCHUGH, JAKE R. NUNN, ANNE M.                                  ) UNJt;ST ENRICHMENT
PHILLIPS, ROBERTO CUCA, DAVID                                      )
SOERGEL, and ADAM M. KOPPEL,                                       )
                                                                   )

         -and-
                                                 Defendants,       )
                                                                   ) DEMAND FOR JURY TRIAL
                                                                   )
                                                                                               Ii.:~'
                                                                                               I
                                                                                                ~
                                                                                                   t , ,..,,r. _,
                                                                                                                    ~ o _-




TREVENA, INC., a Delaware corporation,                             )

_ _ _ _ _ _ _ _ Nominal Defendant.
                                                                   )
                                                                   )
                                                                                                                     ms


Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment.

the following on information and belief, except as to the allegations specifically pertaining to

plaintiff which are based on personal knowledge. This complaint is also based on the

investigation of plaintiffs counsel, which included, among other things, a review of public

filings with the U.S. Securities and Exchange Commission ("SEC") and a review of news

reports, press releases, and other publicly available sources.

                                                 NATL'RE AND SUMMARY OF THE ACTION
        I.                 This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Trevena, Inc. ("Trevena" or the "Company") against certain of its officers and

directors for breaches of fiduciary duties and violations of law. These \\-Tongs resulted in

hundreds of millions of dollars in damages to Trevena 's reputation, goodwill, and standing in the




                                                                                                                             0
                Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 2 of 52




business community. Moreover. these actions have exposed Trevena to hundreds of millions of

dollars in potential liability for violations of state and federal law.

           2.       Trevena is a drug development company that has yet to have a product reach

market. In order to be sold in the United States, a drug first has to be approved for sale by the

Food and Drug Administration ("FDA"). The Company's most advanced drug candidate during

the relevant period was its oliceridine injection, which Trevena planned to give the tradename

"Olinvo". Olinvo was meant to treat patients' moderate to severe acute pain in the hospital or

similar setting. In order to show that Olinvo is both safe and effective, and therefore should

receive FDA approval, Trevena had to conduct a series of test or trials on the drug. The trials

take place is a series of "phases," with each phase more extensive and therefore more expensive.

Phase III is the last trial that a company undertakes before submitting a new drug application

("NDA") to the FDA for approval of the drug.

           3.       This action arises out of the Individual Defendants' (as defined herein) disregard

for their fiduciary duties by pushing forward with a phase Ill clinical study for Olinvo, despite

repeated meetings with the FDA questioning the study's methodology and endpoints. The

Company's meetings with the FDA were not public and therefore investors did not know about

the complaints regarding the phase III trial. Instead. based on the Defendants' improper

statements detailed below, the public believed that Olinvo was poised to become a breakthrough

drug that worked as well or better than morphine (its primary competitor) with less adverse side

effects.

           4.       The truth was that Olinvo neither worked as well as morphine, nor showed

statistically significant reduction in side effects. Moreover, the FDA, when recommending the

rejection of approval of Olinvo revealed that it had significant questions concerning Trevena's




                                                   -2-
             Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 3 of 52




phase III drug trial format, including that it "did not agree with the proposed dosing in the Phase

3 studies," the proposed primary endpoint, or the "Propose non-inferiority margin for comparing

morphine to olicderidine."

        5.       In the wake of this disclosure, Trevena's stock plunged more than 80%, nearly $7

per share from its relevant period high, to close at just $1. 07 per share on October 9, 2018,

erasing almost $338 million in market capitalization.

        6.       On October 11, 2018, the Company revealed that the FDA officially denied its

NDA for Olinvo. On this news, the Trevena's stock price fell to under $1 per share. The

Company's stock price continued to fall and now trades at just $0.61 per share, calling into

question Trevena's continued listing on the Nasdaq stock exchange.

        7.       Further, as a direct result of this unlawful course of conduct, Trevena is now the

subject of numerous federal securities class action lawsuits filed in the U.S. District Court for the

Eastern District of Pennsylvania on behalf of investors who purchased Trevena's shares at

inflated prices (the "Securities Class Actions").

        8.       Plaintiff brings this action against the Individual Defendants to repair the harm

that they caused with their faithless actions.

                                 JURISDICTION AND VE~UE
       9.        Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the

parties exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

        10.      This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this

District, or is an individual who has sufficient minimum contacts with this District to render the




                                                 -3-
          Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 4 of 52




exercise of jurisdiction by the District courts permissible under traditional notions of fair play

and substantial justice.

        11.     Venue is proper in this Court in accordance with 28 U.S.C. §I39l(a) because:

(i) Trevena maintains its principal place of business in this District; (ii) one or more of the

defendants either resides in or maintains executive offices in this District; (iii) a substantial

portion of the transactions and wrongs complained of herein, including the defendants' primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to Trevena, occurred in this District; and (iv) defendants have

received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

                                          THE PARTIES
PLAINTIFF


        12.    Plaintiff Hans Mathisen was a stockholder of Trevena at the time of the

wrongdoing complained of, has continuously been a stockholder since that time, and is a current

Trevena stockholder. Plaintiff is a citizen of Canada.

NOML1'iAL DEFENDAl\'T


        13.    Nominal Defendant Trevena is a Delaware corporation with principal executive

offices located at 955 Chesterbrook Boulevard, Suite 110, Chesterbrook, Pennsylvania.

Accordingly, Trevena is a citizen of Delaware and Pennsylvania. Trevena was incorporated in

Delaware as Parallax Therapeutics, Inc. in ::,,.rovember 2007 and changed its name to Trevena,

Inc. in January 2008. Trevena is a biopharmaceutical company focused on the development and

commercialization of new and innovative treatment options for patients in pain. The Company

operates in one segment, with its leading drug candidate being oliceridine. Trevena received




                                                 -4-
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 5 of 52




notice from the FDA on November 2, 2018 that its NDA for oliceridine was rejected, requiring

additional clinical data. The Company has not turned a profit and has had a negative cash flow

since its inception.

DEFENDANTS

          14.   Defendant Maxine Gowen ("Gowen") is a Trevena director and has been since

November 2007. Defendant Gowen was previously Trevena's President and Chief Executive

Officer (''CEO") from November 2007 to October 2018. Defendant Gowen founded Trevena in

2007. Defendant Gowen is named in the related Securities Class Actions complaints that allege

she violated Sections lO(b) and 20(a) of the Securities Exchange Act of 1934 (the "Exchange

Act"). Defendant Gowen knowingly or recklessly made improper statements concerning

Olinvo's Phase III and the Company's dealings with the FDA. Trevena paid defendant Gowen

the following compensation as a director:

     rl   --i-             I
                                   I Non-Equity,-                 I                     l
                I         Option I Incentive Plan       All Other I           I
     1----Year I Sat~L.Awards           +
                                     Coll_!l!_ensation Compensation~_ Total _ J
     I 2017-1$536,667 I $1,992,612 L    $268,785         $10,800 1 $2,808,864 j
     bm~13,917! $1,917,756_1_$260,000 - _ $I0,600=t-$2,702,27L

Defendant Gowen is a citizen of Pennsylvania.

          15.   Defendant Carrie L. Bourdow ("Bourdow") is Trevena's President, CEO and a

Director and has been since October 2018, and was Trevena's Executive Vice President and

Chief Operating Officer from January 2018 to October 2018. Defendant Bourdow was also

Trevena's Senior Vice President and Chief Commercial Officer from May 2015 to January 2018.

Defendant Bourdow is named in the related Securities Class Actions complaints that allege she

violated Sections lO(b) and 20(a) of the Exchange Act. Defendant Bourdow knowingly,

recklessly, or with gross negligence made improper statements concerning Olinvo 's Phase III




                                                -5-
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 6 of 52




and the Company's dealings with the FDA. Trevena paid defendant Bourdow the following

compensation as an executive:

                                                                                      --i

      I
      I Year       Salary
                                         ~on-Equity
                                         1
                               Option Incentive Plan
                                         J


                              Awards+Co~ensation
                                                              All Other      j             :
                                                            Compensatio.!!....J._ _Total _ i
      r.1017      $341,169 -t¥.06,86L_ _ $130,413             _$10,800_ _i_J 1-z_089,250_1
      [~ 2016     $330,417 _L!_520,l3_i_J_ ~_1~025_           _$10,600_ _J_J977,576 _J

Defendant Bourdow is a citizen of Pennsylvania.

        16.     Defendant Jonathan Violin ("Violin") 1s Trevena's Senior Vice President,

Scientific Affairs & Investor Relations Officer and has been since January 2018. Defendant

Violin was also Trevena's Vice President, Corporate Strategy & Investor Relations from April

2017 to January 2018; Senior Director of Investor Relations from January 2016 to April 2017;

and Director oflnvestor Relations from April 2014 to January 2016. Defendant Violin is named

in the related Securities Class Actions complaints that allege he violated Sections lO(b) and 20(a)

of the Exchange Act. Defendant Violin knowingly or recklessly made improper statements

concerning Olinvo's Phase III and the Company's dealings with the FDA. Defendant Violin is a

citizen of Pennsylvania.

       17.      Defendant Leon 0. Moulder ("Moulder") is Trevena's Chairman of the Board and

has been since June 2013 and a director and has been since November 2011. Defendant Moulder

knowingly or recklessly made improper statements in the Company's press releases and public

filing concerning Olinvo's Phase III and the Company's dealings with the FDA. Defendant

Moulder is a citizen of Florida.

       18.      Defendant Michael R. Dougherty ("Dougherty") is a Trevena director and has

been since August 2013. Defendant Dougherty is also Chairman of the Audit Committee and has

been since at least April 2016. Defendant Dougherty knowingly or recklessly made improper




                                               -6-
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 7 of 52




statements concerning Olinvo's Phase III and the Company's dealings with the FDA. Defendant

Dougherty is a citizen of Pennsylvania.

       19.      Defendant Barbara Yanni ("Yanni") is a Trevena director and has been since July

2014. Yanni is also a member of the Audit Committee and has been since at least April 2016.

Yanni knowingly or recklessly made improper statements concerning Olinvo's Phase III and the

Company's dealings with the FDA. Defendant Yanni is a citizen of New Jersey.

       20.      Defendant Julie IL McHugh ("McHugh") is a Trevena director and has been since

July 2014. Defendant McHugh knowingly or recklessly made improper statements concerning

Olinvo's Phase III and the Company's dealings with the FDA. Defendant McHugh is a citizen of

Pennsylvania.

       21.      Defendant Jake R. ~unn ("Nunn") is a Trevena director and has been since July

2013. Defendant Nunn knowingly or recklessly made improper statements concerning Olinvo's

Phase III and the Company's dealings with the FDA. Defendant Nunn is a citizen of California.

       22.      Defendant Anne M. Phillips ("Phillips") is a Trevena director and has been since

December 2014. Defendant Phillips knowingly or recklessly made improper statements

concerning Olinvo's Phase lII and the Company's dealings with the FDA. Defendant Phillips is a

citizen of Pennsylvania.

       23.      Defendant Roberto Cuca ("Cuca") was Trevena's Senior Vice President and Chief

Financial Officer from September 2013 to May 2018. Cuca is named in the related Securities

Class Actions complaints that allege he violated Sections lO(b) and 20(a) of the Exchange Act.

Defendant Cuca knowingly, recklessly, or with gross negligence made improper statements

concerning Olinvo's Phase III and the Company's dealings with the FDA. Defendant Cuca is a

citizen of Pennsylvania.




                                              -7-
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 8 of 52




         24.   Defendant David Soergel ("Soergel") was Trevena's Chief Medical Officer from

March 2015 to August 2017 and Senior Vice President, Clinical Development from September

2012 to February 2015. Soergel is named in the related Securities Class Actions complaints that

allege he violated Sections lO(b) and 20(a) of the Exchange Act. Defendant Soergel knowingly,

recklessly, or with gross negligence made improper statements concerning Olinvo 's Phase III

and the Company's dealings with the FDA. Trevena paid defendant Soergel the following

compensation as a director:

                                             Non-Equity
     I                            Option    Incentive Plan       All Other       Total
     I Year       Salary          Awards    Compensation       Compensation     Disclosed
       2017         NIA            ]\;IA       $71,812              NIA         $71,812
       2016         NIA            NIA            NIA               NIA           NIA

Defendant Soergel is a citizen of Pennsylvania.

         25.   Defendant Adam M. Koppel ("Koppel") was a Trevena director from September

2014 to October 2018. Defendant Koppel was also a member of the Audit Committee from at

least April 2016 to his resignation in October 2018. Defendant Koppel knowingly or recklessly

made improper statements concerning Olinvo 's Phase III and the Company's dealings with the

FDA. Defendant Koppel is a citizen of Massachusetts.

         26.   The defendants identified in    ~~ 14-15   are referred to herein as the "Officer

Defendants.'' The defendants identified in ~~16-25 are referred to herein as the "Director

Defendants." The defendants identified in 9if~ 18-19, and 25 are referred to herein as the ''Audit

Committee Defendants." Collectively, the defendants identified in ~~14-25 are referred to herein

as the "Individual Defendants."




                                              -8-
          Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 9 of 52




                        DUTIES OF THE INDIVIDJ;AL DEFENDA~TS
FIDUCIARY DUTIES

        27.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe Trevena and its stockholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage Trevena in a fair, just, honest, and equitable manner. lbe Individual Defendants

were and are required to act in furtherance of the best interests of Trevena and not in furtherance

of their personal interest or benefit.

        28.     To discharge their duties, the officers and directors of Trevena were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the financial affairs of the Company. By virtue of such duties, the officers and

directors of Trevena were required to, among other things:

                (a)     ensure the Company complied with its legal and regulatory obligations

and requirements, including SEC and FDA obligations and requirements;

                (b)     ensure honest and good faith interactions with its regulators, including the

FDA;

                (c)     properly and accurately guide investors and analysts as to the true

condition of the Company's business, and ensure the Company disseminates truthful and

accurate statements to the investing public;

                (d)     conduct the affairs of the Company in an efficient, business-like manner in

compliance with all applicable laws, rules, and regulations so as to make it possible to provide

the highest quality performance of its business, to avoid wasting the Company's assets, and to

maximize the value of the Company's stock; and




                                                -9-
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 10 of 52




               (e)     remain informed as to how Trevena conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with applicable laws.

BREACHES OF DUTIES

       29.     The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as officers and directors of Trevena, the

absence of good faith on their part, and a reckless disregard for their duties to the Company that

the Individual Defendants were aware or reckless in not being aware posed a risk of serious

injury to the Company.

       30.     The Individual Defendants breached their duty of loyalty and good faith by

allowing defendants to cause, or by themselves causing: (i) the Company to engage in a Phase III

study that they knew was inadequately designed; and (ii) to issue improper and misleading public

statements and omissions with respect to the Company's business prospects, improper practices

causing Trevena to incur substantial damage.

       31.     lbe Individual Defendants, because of their positions of control and authority as

officers and/or directors of Trevena, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Individual Defendants also failed to prevent

the other Individual Defendants from takmg such illegal .actions. As a result, and in addition to

the damage the Company has already incurred, Trevena has expended, and will continue to

expend, significant sums of money.

ADDITIONAL Dt;TIES OF THE At:DIT COMMITTEE DEFENDANTS

       32.     In addition to these duties, pursuant to its Charter, the Audit Committee




                                               - 10 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 11 of 52




Defendants, defendants Dougherty, Koppel, and Yanni owed specific duties to Trevena to "act

on behalf of' the Board in fulfilling the Board's oversight of: (i) the Company's corporate

accounting and financial reporting processes, (ii) the Company's systems of internal control over

financial reporting and audits of its financial statements, (iii) the quality and integrity of the

Company's financial statements and reports, (iv) the qualifications, independence and

performance of the registered public accounting firm or firms of certified public accountants

engaged as the Company's independent outside auditors for the purpose of preparing or issuing

an audit report or performing audit services (the "Auditors") and (v) the performance of the

Company's internal audit function. The Committee shall also provide oversight assistance in

connection with the Company's legal, regulatory and ethical compliance programs as established

by management and the Board.

        33.     Moreover the Audit Committee's Charter provides that each Audit Committee

Defendant has "full access to all books, records, facilities and personnel of the Company as

deemed necessary or appropriate by any member of the Committee to discharge his or her

responsibilities."

        34.     The Audit Committee Charter also states that:

       The Committee shall oversee the Company's financial reporting process on behalf of the
       Board, shall have direct responsibility for the appointment, compensation, retention and
       oversight of the work of the Auditors and any other registered public accounting firm
       engaged for the purpose of performmg other review or attest services for the Company.
       The Auditors and each such other registered public accounting firm shall report directly
       and be accountable to the Committee .... To implement the Committee's purpose and
       policy, the Committee shall be charged with the following functions and processes with
       the understanding, however, that the Committee may supplement or (except as otherwise
       required by applicable laws or rules) deviate from these activities as deemed appropriate
       under the circumstances:


                                              ***



                                              - 11 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 12 of 52




       Audited Financial Statement Review. To review, upon completion of the audit, the
       financial statements proposed to be included in the Company's Annual Report on Form
       l 0- K to be filed with the SEC and to recommend to the Board whether or not such
       financial statements should be so included.


                                             * * *

       Quarterly Results. To review and discuss with management and the Auditors, as
       deemed appropriate, the results of the Auditors' review of the Company's quarterly
       financial statements, prior to public disclosure of quarterly financial information, if
       practicable, or filing with the SEC of the Company's Quarterly Report on Form 10-Q,
       and any other matters required to be communicated to the Committee by the Auditors
       under standards of the PCAOB.


                                             * * *

       Management's Discussion and Analysis. To review and discuss with management and
       the Auditors, as deemed appropriate, the Company's disclosures contained under the
       caption "Management's Discussion and Analysis of Financial Condition and Results of
       Operations" in its periodic reports to be filed with the SEC.
       Disclosure Committee. To meet with the Disclosure Comm1ttee 1 (or a representative
       thereof), as part of the Committee's regular review of the Company's Form 10-K and
       Form 10-Q reports (and other filings by the Company with the SEC, when applicable and
       as deemed necessary, appropriate or desirable by management).
       Press Releases. To review and discuss with management and the Auditors, as deemed
       appropriate, earnings press releases, and press releases containing information relating to
       material developments as well as the substance of financial information, information
       relating to material developments and earnings guidance provided to analysts and rating
       agencies, which discussions may be general discussions of the type of information to be
       disclosed or the type of presentation to be made.

                                              ***

       Internal Control Over Financial Reporting. To confer with management and the
       Auditors, as deemed appropriate, regarding the scope, adequacy and effectiveness of the
       Company's internal control over financial reporting including (a) significant deficiencies
       or material weaknesses identified by the Company's Auditors, as well as any special
       steps adopted in light of significant deficiencies or material weaknesses, if any, and the
      ------             --

1
  The Disclosure Committee is a committee consisting of executives at the Company that is
supposed to oversee the production of information that is required to be disclosed on a timely
basis by Trevena.




                                             - 12 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 13 of 52




       adequacy of disclosures about changes in internal control over financial reporting, and (b)
       any fraud, whether or not material, that involves management or other employees who
       have any significant role in the Company's internal control over financial reporting.

                                                ** *
       Report to Board. To report to the Board of Directors with respect to material issues that
       arise regarding the quality or integrity of the Company's financial statements, the
       Company's compliance with legal or regulatory requirements, the performance or
       independence of the Auditors, the performance of the Company's internal audit function,
       if applicable, or such other matters as the Committee deems appropriate from time to
       time or whenever it shall be called upon to do so.

       35.       The Charter also states that "[ t ]he approval of this Charter by the Board shall be

construed as a delegation of authority to the Committee with respect to the responsibilities set

forth herein."

       36.       In the Company's most recent Proxy, the Board explained:

       "Our Audit Committee has the responsibility to consider and discuss our major financial
       risk exposures and the steps our management has taken to monitor and control these
       exposures, including guidelines and policies to govern the process by which risk
       assessment and management is undertaken. The Audit Committee also monitors
       compliance with legal and regulatory requirements, in addition to oversight of the
       performance of our internal audit function."

        CONSPIRACY, AIDI~G AND ABETTING, AND CONCERTED ACTION
       37.       In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       38.       The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused the Company to

issue improper financial statements.




                                                - 13 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 14 of 52




       39.     The purpose and effect of the Individual Defendants' conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment; and to conceal adverse information concerning the Company's operations, financial

condition, and future business prospects.

       40.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly release

improper statements. Because the actions described herein occurred under the authority of the

Board, each of the Individual Defendants was a direct, necessary, and substantial participant in
                    •
the conspiracy, common enterprise, and/or common course of conduct complained of herein.

       41.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the

wrongdoing.

             BACKGRQU~D ON JREVE~A'S DEVELOPMENT OF QLYINO
       42.     Trevena is a biopharmaceutical company that plans on developing new drugs for

the treatment of patients in pain. The Company has never actually completed development of any

of its product candidates, and, accordingly, has never achieved profitability. As of September 30,

2018, Trevena had an accumulated deficit of $380.3 million. Throughout the period relevant to

this litigation, the Company's main focus was developing the Olinvo Injection. Olinvo was

supposed to a treatment for moderate to severe acute pain.




                                              - 14 -
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 15 of 52




          43.    Before Trevena could sell Olinvo in the United States, it first had to receive

approval of the FDA. The FDA approval process is long, arduous, and expensive. It requires

lengthy, expensive, and time-consuming tests and trials. lbe further a company proceeds through

the testing process, the larger, longer, and more expensive the trials become.

          44.    lbe first stage in the process is a Phase I trial in which a company tests a

medication's safety, appropriate dosage, and side effects on a small group of patients. This is

followed by a Phase II trial which uses a larger group of patients to test a drug's effectiveness

and side effects. Phase III, normally the final phase in the approval process, uses the largest

group of patients. Phase III clinical trials compare the medication to other commonly used

treatments and provide further information on the medication's safety and efficacy. According to

FDA guidelines and pharmaceutical standards, these trials usually take several years to complete

to determine the long-term effects of a medication on patients. If a company has evidence from

its early tests, preclinical, and clinical research that a drug is safe and effective for its intended

use, the company can apply to receive FDA approval for the drug by filing an NDA with the

FDA.

          45.    The Company initiated its Phase III clinical program for Olinvo in January 2016

and started its pivotal Phase Ill trial in the second half of 2016 after meeting the FDA for its End

of Phase II meeting. 2 At this time, Olinvo was the Company's only drug candidate that had

progressed past a Phase I study.




2
    A "pivotal" trial or study is one that is intended to provide evidence for FDA approval.



                                                 - 15 -
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 16 of 52




    THE ~DIVIDUAL DEFENDANTS PVSH FORWARD WITH THE PHASE III TRIAL
                DESPITE OBJECTIONS FROM THE FDA ABOUT THE TRIAL
          46.    The FDA met with the Company repeatedly throughout 2016 to discuss the

Company's clinical development plan, including the design of its Phase III trial for Olinvo. The

contents of these meetings was not revealed to investors. During these nonpublic meetings, the

FDA repeatedly criticized the Company's clinical development plans. These criticisms covered

such basic issues as the Company's phase Ill study's "endpoints." Endpoints are the

measurement by which to assess whether a therapy is effective compared with its control.

Without a satisfactory and agreed upon endpoint, the Company could not show that Olinvo

actually worked as intended.

          47.    In particular, the FDA and the Company met on or about February 21, 2016 to

discuss Trevena's initial Pediatric Study Plan (IPSP). 3 The FDA told Trevena that it did not

agree with the iPSP "due to multiple issues, including the study design (which needed to be

changed to an add-on design) and dose selection."

          48.    On March 3, 2016, the FDA provided instructions regarding the Company's trials

after reviewing concerning data from electrocardiographs ("ECG"). The ECGs showed an

elongated QT internal, which is associated with abnormal heart rhythms. In particular, the FDA

stated:

          March 3, 2016- Advice regarding ECGs- Written Advice




3
  Due to the lack of studies conducted on the pediatric population, the FDA instituted the
pediatric rule in 1998. This rule requires manufactures of certain new and marketed drugs and
biologics to conduct studies to support directions for pediatric use for the drug's claimed
indications. This rule was subsequently \\Titten into law by Congress as the Pediatric Research
Equity Act.




                                              - 16 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 17 of 52




       FDA issued written advice to the Applicant because QTcF prolongation exceeded
       the 10-ms regulatory threshold at clinically relevant exposures. The Applicant
       was instructed to submit amendments to modify all protocols for ongoing clinical
       trials to include the following safety assessments, and incorporate them into any
       future clinical trials:
       1. Conduct safety ECG monitoring at baseline, following the first dose, and
       periodically thereafter. The timing of ECGs will need to reflect the delayed
       response relative to time of peak concentrations that was observed in the thorough
       QT study. Include additional ECG monitoring until ECGs return to baseline in
       patients discontinued from the trial or requiring dose reduction due to QTc
       interval prolongation.
       2. Periodic monitoring of electrolytes (subjects already participating in the study
       with serum potassium, magnesium, or calcium levels outside of the central
       laboratory's reference range should be carefully monitored and brought to normal
       values).
       3. Propose dose-modification and discontinuation criteria in subjects with
       posttreatment QTc > 500 ms or post-baseline increases> 60 ms.

       49.     On March 29, 2016, the FDA held its End-of-Phase II Meeting with Trevena,

during which they discussed Company's proposed Phase III studies. The FDA provided its

sharpest criticism of Trevena's plans yet. Among other issues, the FDA did not agree with the

Company's proposed endpoint "as it was unclear how [the proposed endpoint] correlates to an

improvement in pain intensity scores ... and if that change is clinically relevant." The FDA also

did not agree with the proposed dosing in the Phase III studies. In particular, the minutes from

that meeting stated:

       March 29, 2016 (meeting minutes April 28, 2016) -End-of-Phase 2 Meetin2:

       • FDA did not agree with the proposed dosing in the Phase 3 studies. The Sponsor
       proposed dosing up to 100 mg daily (including a 0.75 mg every 1 hour as needed
       clinician administered dose), but had only studied maximum daily doses of 36.8
       mg. Further, the Sponsor did not have adequate non-clinical support for the
       proposed doses.
       • FDA did not agree with the proposed primary endpoint, as it was unclear how a
       30% improvement from baseline based on SPID correlates to an improvement in
       pain intensity scores on the NRS in the proposed setting of acute postoperative
       pain and if that change is clinically relevant.
       • FDA did not agree with the proposed non-inferiority (NI) margin for comparing
       morphine to olicendine.




                                             - 17 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 18 of 52




       • FDA noted that the safety database must include at least 350 patients exposed to
       the highest intended dose for the longest expected duration of use. It was noted
       that the safety database requirements might change if safety signals arise during
       development that require further evaluation.
       • Any comparative safety claims must be replicated, adequately justified for
       clinical relevance, and established in the setting of comparable efficacy between
       comparators to be considered for inclusion in labeling
       • The Applicant provided details of a proposed approach to missing data. This
       approach included replacing pain scores in the window determined dosing interval
       described in the label of the rescue medication following rescue with the pain
       score recorded immediately prior to rescue.

       50.     On May 6, 2016, the Company provided its justification for its primary endpoint,

explaining that the 30% improvement for base was the midpoint between the placebo effect and

the results for morphine. The FDA did not express agreement with this endpoint. Further, as the

FDA later explained, "[t]his endpoint is novel and has never been the basis for approval for any

drugs in this class." Nevertheless, Trevena pushed forward with the Phase III study using its

chosen endpoint.

       51.    On November 8, 2016, Trevena and the FDA met again to discuss the Company's

trials of Olinvo. Again, the FDA explained to Trevena 's that its proposed trials were flawed and

would not provide the clinical data to test whether Olinvo was safe. Among other things, the

FDA explained that the results would not show clinical significance. In particular, the FDA 's

meeting minutes explained:

       ~ovember 8, 2016 (meeting minutes December 19, 2016)-Type C teleconference

       • FDA did not agree with Trevena's proposal to evaluate the respiratory safety of
       oliceridine as compared to morphine because the definition of Respiratory Safety
       Events (RS Es) was not clearly defined and the determination of the presence of an
       RSE relied largely on clinical acumen. Even though the parameters proposed in
       the evaluation of an RSE (respiratory rate, oxygen saturation, and MRPSS
       somnolence/sedation scores) are well accepted criteria used for the assessment of
       patients at risk for experiencing an RSE, it is unclear that a small change in these
       parameters is of clinical significance. Trevena was told to specify a clinically
       meaningful definition of an RSE, such as patients who require a clinical
       intervention after meeting a specific criterion (e.g., naloxone administration



                                              - 18 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 19 of 52




       and/or oxygen administration with a reduction in oxygen saturation). Further,
       FDA did not agree with inclusion of sedation and somnolence in the RSE
       definition.
       • FDA stated that the statistical model proposed to evaluate the respiratory safety
       of oliceridine incorporates both the population prevalence of RSEs and the
       population conditional mean cumulative duration of RSEs to describe respiratory
       safety burden (RSB). Based on this model, a small change in event duration could
       result in a statistically significant result without clinical significance. In addition,
       the RSB endpoint is difficult to interpret and apply directly to clinical practice.
       Trevena was asked to analyze and report event duration separately from the event
       prevalence.

       52.     On ~ay 5, 2017, the FDA again raised concerns about the Company's plan to

show Olinvo's respiratory safety. lbe meeting minutes noted that the "FDA reiterated the

concerns noted at the November 8, 2016, teleconference regarding the assessment of respiratory

safety" and that the "statistical plan would be considered exploratory and would not be

acceptable for a proposed labeling claim."

       53.     The FDA continued to meet with Trevena throughout 2017, as the Company

prepared its NDA. On November 7, 2017, Trevena announced that it had recently submitted the

NDA.

       54.     On October 9, 2018, the FDA' s Anesthetic and Analgesic Drug Products

Advisory Committee issued a Briefing Document in advance of its previously scheduled October

11, 2018, meeting to vote on its recommendation to the FDA concerning its approval of Olinvo

(the "Briefing Document"). lbe Briefing Document discussed the various flaws in the

methodology behind the Phase Ill study and the FDA 's constant complaints to Trevena about the

study. It also showed that the control drug (morphine) worked just as well or better than Olinvo.

Addressing the primary endpoint of the Company's phase III studies, the Briefing Document

explained, "This endpoint is novel and has never been the basis for approval for any drugs in this




                                                - 19 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 20 of 52




class. Consequently, sensitivity analyses were also performed directly on the SPID scores which

are typically used as the primary efficacy endpoint in this setting."

       55.     Regarding the key secondary safety endpoint, the occurrence and duration of

respiratory safety events, the Briefing Document explained, "there is no precedent for use of this

endpoint in a clinical study and the FDA did not agree that this was a clinically interpretable

endpoint for the evaluation of a potential respiratory claim. During development, FDA informed

the Applicant that their definition of RSE was not clearly defined and relied largely on clinical

acumen."

       56.     As a result of the Company using a novel primary efficacy that it disagreed with,

the FDA disregarded it and used its own analysis. The FDA also disagreed with how Trevena

dealt with patients that needed to use rescue mediation in its analysis and therefore the FDA

conducted its own alternative analysis there as well. As the Briefing Document explained:

       Since the Applicant's primary efficacy analyses was based on a novel responder
       definition, i.e. 30% improvement in SPIDs, FDA conducted an analysis using
       SPIDs rather than the proposed responder definition. FDA disagreed with how
       information regarding use of rescue medication was used in the Applicant's
       derivation of SPIDs. Carrying forward the final prerescue score from the first use
       of rescue until the end of the observation period ignores the fact that the effect of
       the rescue medication will expire, and the fact that patient's pain scores would
       continue to improve throughout the study even in the placebo arm. The
       consequence is that it harshly penalizes patients who used rescue medication.
       FDA used an alternative analysis which carries forward the pre-rescue scores for
       the dosing interval of the rescue medication, which is commonly used in studies
       of analgesics in the post-surgical setting, and considered the most clinically
       relevant.

       57.     With regards to the secondary efficacy analysis, which was that Olinvo was not

inferior to morphine, the Briefing Document noted that the FDA and the Company never reached

an agreement on what "non-inferiority" meant a critical component of the NDA. In particular,

the Briefing Document explained:




                                               - 20 -
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 21 of 52




          Secondary Efficacy Analysis:
          • Non-inferiority assessment of oliceridine to morphine: While this is critical in
          light of the application's objective of demonstrating a reduction in the respiratory
          safety burden for oliceridine compared to morphine, there was no agreement on
          the Applicant's definition of the non-inferiority criteria.

          58.    As could be expected from the Briefing Document, the Advisory Committee

voted against recommending the approval of Olinvo. Then, on November 2, 2018, Trevena

announced that it received a Complete Response Letter ("CRL") from the FDA. The FDA 's CRL

refused to approve Olinvo and requested "additional clinical data on QT prolongation and

indicated that the submitted safety database is not of adequate size for the proposed dosing. The

FDA also requested certain additional nonclinical data and validation reports." Each of the issues

raised in the CRL was also raised with the Company during meetings with the FDA, as shown by

the Briefing Document.

          59.    On November 8, 2018, the Company announced it would reduce its workforce by

approximately one-third and undergo a reorganization.

                                    IMPROPER STATEMENTS
          60.    Despite the guidance from the FDA, Trevena continuously made improper

statements about the status of its Phase III trials, its discussions with the FDA, and the impending

success of Olinvo. In particular, on May 2, 2016, Trevena issued a press release entitled

"Trevena Announces Successful End-of-Phase 2 Meeting with FDA I and Outlines Phase 3

Program for Oliceridine." Among other things, the press release claimed that the Company

reached a "general agreement on key elements of the Phase 3 program," despite the FDA

questioning fundamental aspects of the phase III trial's design. In particular, the press release

stated:

          - Pivotal efficacy studies to start in 2Q 2016, with topline data expected in 1Q
          2017, and NDAfiling expected in 2H 2017 -



                                                 - 21 -
 Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 22 of 52




- Phase 3 program includes comparisons to both placebo and morphine

 · Webcast and call scheduled for today at 5:30 pm EDT

... Trevena ... today announced the successful completion of the End-of-Phase 2
Meeting process with the United States Food and Drug Administration (FDA).
The company has reached general agreement with the FDA on key elements of
the Phase 3 program to support a New Drug Application (NDA) for oliceridine
(TRV/30), to which the FDA has granted Breakthrough Therapy designation.

"We are very pleased with the outcome of our End-of-Phase 2 discussion with
the FDA," said Maxine Gowen, Ph.D., chief executive officer. "We appreciate
the valuable guidance the FDA has provided, and look forward to continuing a
constructive relationship as we advance our Phase 3 registration program. We
remain focused on bringing oliceridine to market as a new and potentially
differentiated analgesic for patients and caregivers seeking alternatives to
conventional opioids."

End-of-Phase 2 meeting

The FDA agreed that pivotal efficacy trials in bunionectomy and
abdominoplasty patients include appropriate patient populations to support an
indication for moderate to severe acute pain. The agency also confirmed the
need for at least I, I 00 patients exposed to oliceridine across the development
program for the purposes of evaluating safety and tolerability. This database
should include a sufficient number of patients with higher exposures and
longer durations of oliceridine therapy. In addition, general agreement was
reached on the company's planned clinical, nonclinical, clinical pharmacology,
and chemistry, manufacturing and control (CMC) activities to support the planned
NDA.

Overview of the Oliceridine Phase 3 program

   •   The oliceridine Phase 3 program includes two pivotal efficacy trials
       evaluating moderate-to-severe acute pain: the APOLLO-I study will
       evaluate pain for 48 hours following bunionectomy, and the APOLL0-2
       study will evaluate pain for 24 hours following abdominoplasty. In each
       trial, patients will be randomized to receive placebo, morphine, or one of
       three regimens of oliceridine by patient-controlled analgesia (PCA) for the
       management of their post-operative pain. Each study will enroll
       approximately 375 patients, allocated equally across study arms.

   •   The primary endpoint for both APOLLO studies will be a responder
       analysis proposed by the company comparing active treatment arms to
       placebo A responder is defined as a patient experiencing a sum of pain
       intensity difference (SPID) at the end of the treatment period that




                                      - 22 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 23 of 52




                  corresponds to at least a 30% improvement from baseline without early
                  discontinuation and without rescue pain medication.

              •   Secondary endpoints in both APOLLO studies will include comparisons
                  of oliceridine efficacy, safety, and tolerability to morphine. A respiratory
                  safety endpoint will measure prevalence and duration of hypoventilation,
                  which will be a clinical assessment as in the company's Phase 2b
                  abdominoplasty study.

              •   The APOLLO study designs were informed in part by the company's
                  Phase 2b abdominoplasty study, which also used PCA dosing. Powering
                  assumptions included similar performance of PCA-administered
                  oliceridine in both APOLLO studies as was observed in the Phase 2b
                  study. In a post- hoc evaluation using the Phase 3 responder analysis, both
                  doses in the company's Phase 2b study in abdominoplasty yielded
                  analgesic efficacy similar to morphine, and significantly higher than
                  placebo (p :S 0.0005 for both oliceridine treatment arms). In addition,
                  using the Phase 3 respiratory safety endpoint, both doses in the company's
                  Phase 2b study showed significantly less respiratory safety burden for
                  oliceridine than morphine (p '.S 0.0003 for both oliceridine treatment arms).

              •   The development program will include at least 1,100 patients exposed to
                  oliceridine. The on-going open-label ATIIENA-1 safety study is enrolling
                  patients experiencing pain as a result of either a medical diagnosis or
                  surgery. In this study, patients may receive oliceridine as-needed either as
                  an intermittent bolus or via PCA device, with doses and durations
                  appropriate to manage their pain.

       Both APOLLO-I and APOLL0-2 are expected to start in the second quarter of
       this year, and the company expects to report top-line data in the first quarter of
       2017. The company continues to expect to file an :'.'JDA for oliceridine in the
       second half of 2017. The company also continues to expect that its available cash
       and investments will be sufficient to fund operations into 2018.

        61.       Defendants Violin, Gowen and Soergel conducted a conference with investors

and stock analysts that same day. During her remarks, defendant Gowen claimed to have had a

"successful discussion" with the FDA concerning the design of the Phase III clinical trial of

Olinvo. In particular, she stated:

       As many of you know, oliceridine is the first pain program awarded breakthrough
       therapy designation by the FDA. We were granted this important distinction on
       the basis of our Phase 2 data in which oliceridine matched the pain relieving
       power of morphine but with faster onset, less nausea and vomiting, and fewer
       respiratory safety events.


                                                 - 23 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 24 of 52




       This has supported what we've long believed about oliceridine. It is a new class
       of analgesic molecule, muGPS, that harnesses innovative science to offer the
       potential for powerful pain relief with better safety and tolerability than
       conventional opioid analgesics like morphine. We welcome the opportunity to
       work with the FDA to finalize our Phase III plans. I am pleased to report that
       we had a very productive and collaborative and successful discussion of our
       oliceridine program with the FDA. This was the only helpful as we transition
       the program into Phase Ill, but I'm sure will be invaluable as we continue our
       conversation through the NDA.

       62.     On May 5, 2016, Trevena issued a press release announcing its first quarter 2016

financial results for the interim period ended March 31, 2016. Concerning the status of the

Company's Phase III clinical trial of Olinvo, the press release stated:

       "lbe first quarter set the stage for a critical year in Trevena 's evolution," said
       Maxine Gowen, Ph.D., chief executive officer. "We had a successful End-of-
       Phase 2 discussion of oliceridine with the FDA, and look forward to completing
       our ongoing Phase 3 program aimed at both approval and differentiation of
       oliceridine for moderate to severe acute pain. ...

       First Quarter and Recent Hi2hlights

               •   Received Breakthrough Therapy Designation for oliceridine. In
                   February, the U.S. Food and Drug Administration (FDA) granted
                   Breakthrough Therapy designation to the company's lead product
                   candidate, intravenous oliceridine (TRV130), for the management of
                   moderate-to-severe acute pain. Breakthrough Therapy designation is
                   granted by the FDA to new therapies intended to treat serious
                   conditions, and for which preliminary clinical evidence indicates that
                   the drug may demonstrate substantial clinical improvement over
                   available therapies. The company believes this is the first
                   Breakthrough Therapy designation for a pain therapy.


               •   Conducted a successful End-of-Phase 2 meeting for oliceridine with
                   the FDA and announced details of the Phase 3 clinical program.
                   Earlier this week, the company announced that it had reached
                   agreement with the FDA on key elements of the Phase 3 program to
                   support a New Drug Application (NOA) for oliceridine. lbe company
                   also provided additional details of the Phase 3 clinical program, which
                   will include two 375-patient, randomized, double-blind, placebo- and
                   active-controlled, pivotal efficacy trials: the APOLLO- I study, which
                   will evaluate pain for 48 hours following bunionectomy; and the



                                               - 24 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 25 of 52




                  APOLL0-2 study, which will evaluate pain for 24 hours following
                  abdominoplasty. In each trial, patients will be randomized to receive
                  placebo, morphine, or one of three regimens of oliceridine by patient-
                  controlled analgesia (PCA) for the management of their post-operative
                  pain, with approximately 75 patients enrolled per study arm. The
                  primary endpoint for both APOLLO studies will be a responder
                  analysis comparing active treatment arms to placebo. Secondary
                  endpoints in both APOLLO studies will include comparisons of
                  oliceridine efficacy, safety, and tolerability to morphine.

       In January, the company initiated the Phase 3 clinical program with the
       enrollment of patients in the open label ATlfENA study, which is evaluating the
       safety and tolerability of oliceridine in patients with moderate-to-severe acute
       pain caused by medical conditions or surgery. Patients will be treated with
       oliceridine on an as- needed basis via IV bolus, PCA administration, or both, as
       determined by the investigator.

       The company expects to start the APOLLO studies in the second quarter of this
       year, and to report top-line data from these studies in the first quarter of 2017. The
       company continues to expect to file an NDA in the second half of 2017.

       63.     On June 8, 2016, Trevena issued a press release entitled "Trevena, Inc.

Announces First Patients Enrolled in the APOLLO- I and APOLL0-2 Phase 3 Pivotal Efficacy

Studies of Oliceridine in Acute Pain." The press release stated:

       - Trials include comparisons of efficacy, safety and tolerability of oliceridine to
       both placebo and morphine

       - Top-line data/or both studies expected in IQ 2017

       Trevena ... today announced the enrollment of the first patients in the Phase 3
       APOLLO-I and APOLL0-2 studies of oliceridine in patients suffering moderate
       to severe acute pain following bunionectomy and abdominoplasty, respectively.


       "We are pleased to announce the start of the APOLLO studies, which we
       designed both to support approval of oliceridine and to confirm the potential
       differentiation of oliceridine from conventional opioids," commented :Maxine
       Gowen, Ph.D., chief executive officer. "The trials recapitulate many features of
       our successful Phase 2 studies, with refinements based on the full Phase 2 data
       set that we believe strengthen the study designs and improve our probability of
       success. Together with the ongoing ATHENA Phase 3 safety study, we believe
       the APOLLO studies position us to deliver a robust data package to support
       regulatory approval and commercial success."



                                               - 25 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 26 of 52




       The company continues to expect to report top-line data from both APOLLO
       studies in the first quarter of 2017, and to file an NDA for oliceridine in the
       second half of 2017. The company also continues to expect that its available cash
       and investments will be sufficient to fund operations into 2018.

       About the Apollo-I and Apollo-2 Studies

       Both APOLLO trials are phase 3, multicenter, randomized, double-blind, placebo-
       and active-controlled studies of oliceridine for the treatment of moderate to severe
       acute pain. The APOLLO-I study will evaluate pain for 48 hours following
       bunionectomy, and the APOLL0-2 study will evaluate pain for 24 hours
       following abdominoplasty. In each trial, patients will be randomized to receive
       placebo, morphine, or one of three regimens of oliceridine by patient-controlled
       analgesia

       (PCA) device for the management of their post-operative pain. Each study will
       enroll approximately 375 patients, allocated equally across study arms. The
       primary objective in each study is to evaluate the analgesic efficacy of
       oliceridine compared to placebo. Secondary endpoints will include comparisons
       of oliceridine efficacy, safety, and tolerability to morphine.

       64.     That same day, Defendant Gowen made a presentation at the Jefferies Healthcare

Conference. During the presentation, defendant Gowen discussed the "clinically significant

endpoints" that showed the "substantial improvement" of Olinvo over other available therapies.

Defendant Gowen also claimed that the FDA agreed with the Company that the Phase III trials

could provide sufficient data to support the approval of Olinvo. In particular, she stated:

       So this breakthrough therapy designation was the first that had ever been given to
       a pain drug ....

       Just to remind you of the qualifying criteria, that the drug is intended to treat a
       serious condition, clearly pain falls into that category. And there is preliminary
       clinical evidence indicating the drug may demonstrate substantial improvement
       on a clinically significant endpoint or endpoints over available therapies. And
       here the FDA was considering its differentiation to conventional opioid drugs.

       So there is still a strong need that physicians express for better and safer options
       to treat acute pain. It still remains undertreated despite the introduction of so-
       called multimodal therapy, which is the addition of other therapies onto opioid
       therapies.

                                      *       *            *




                                                  - 26 -
 Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 27 of 52




One of the reasons for this under treatment of pain is because conventional
opioids, which are the foundation of pain therapy, are used sparingly because of
their side effects. Post-operatively we see nausea and vomiting in a high
percentage of patients. This is very distressing and uncomfortable for the patients.

But we also see a safety issue with respect to respiratory depression. And there is
a high incidence of respiratory depression or rather a high number even though
the incidence is relatively low. And this can certainly be fatal and it is fatal in tens
of thousands of patients every year in the United States.

So, oliceridine, acting through this biased ligand approach, activates the G protein
pathway in this case, which is the pathway leading to analgesic efficacy, very low
levels of activation of the beta-arrestin pathway. And this leads to an
enhancement of analgesia, a decrease in the opioid-related adverse events,
significantly increasing the therapeutic window of the drug.

So the goal is to find doses of the drug that are highly efficacious but have
significantly reduced side effects. And that is indeed what we showed recently in
a Phase 2b clinical trial.

                               *       *            *

So we are looking at three effects: nausea, vomiting and hypoventilation. And
hypoventilation is a measure of respiratory suppression. So these were a lot less
prevalent in the oliceridine treated patients than with morphine for all three of
these. And they were indeed statistically significantly less than the incidence with
morphine.

And these are both statistically meaningful and clinically very meaningful
reductions inside -- in these key side effects. So, we really believe that we have
breakthrough potential of oliceridine versus the conventional IV opioids. We
have great efficacy. We have excellent precision.

. . .. And in terms of safety we are seeing less hypoventilation, less nausea and
less vomiting with oliceridine.


So, we had an end of Phase 2 meeting with the FDA at the very end of March.
And we reached agreement with them that we have shown sufficient data to
move into Phase 3. The program that we proposed to them they agreed would
support an approval -- could support, I should say given that the data are
correct, could support an approval for the target indication.

                               *       *            *

The key elements of the Phase 3 program are two pivotal efficacy studies with
PCA dosing as I -- in the study that I just showed you in Phase 2, to support


                                           - 27 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 28 of 52




       efficacy. And these two studies will be performed in the two surgical types that
       we already studied in Phase 2 with successful outcomes. So, bunionectomy is a
       hard tissue, abdominoplasty a soft tissue. And this is what allows us to get this
       broad label.

       65.       On August 4, 2016, Trevena issued a press release announcing its second quarter

2016 financial results for the interim period ended June 30, 2016. Concerning the status of the

Company's Phase III clinical trial of Olinvo, the press release stated:

       "This quarter marked an important milestone for the company's oliceridine
       program with the initiation of our two Phase 3 pivotal efficacy trials," said
       Maxine Gowen, Ph.D., chief executive officer. "Following our successful End-
       of-Phase-2 and Breakthrough Therapy designation meeting with the FDA in
       the first quarter, we were able to rapidly initiate the pivotal efficacy trials, which
       are enrolling well."

       Second Quarter and Recent Highlights

             •     Enrolled first patients in APOLLO-I and APOLL0-2 Phase 3 trials
                 of oliceridine. In June, the company announced the enrollment of the first
                 patients in the APOLLO-I and APOLL0-2 pivotal Phase 3 efficacy
                 studies. APOLLO- I is studying patients suffering moderate to severe pain
                 for 48 hours after undergoing bunionectomy, while APOLL0-2 is studying
                 patients suffering moderate to severe pain for 24 hours after undergoing
                 abdominoplasty; both are 375-patient, multicenter, randomized, double-
                 blind, placebo- and active-controlled studies. Patients are randomized to
                 receive placebo, morphine, or one of three oliceridine regimens, all dosed
                 as needed via patient-controlled analgesia (PCA) device for the
                 management of their post-operative pain, with approximately 75 patients
                 per study arm. The primary objective of both trials is to evaluate the
                 analgesic efficacy of oliceridine versus placebo. Secondary endpoints
                 compare the efficacy, safety, and tolerability of oliceridine to morphine.
                 The company continues to expect to release top-line data in the first
                 quarter of 2017 and to file an NOA in the second half of 2017.

       66.       On November 3, 2016, Trevena issued a press release announcing its third quarter

20 I 6 financial results for the interim period ended October 31, 2016. The release stated:

       "This quarter saw important progress for our company, with continued execution
       of our Phase 3 program for oliceridine. We had extensive engagement with the
       medical community to discuss the challenges of acute pain management in the
       hospital and how oliceridine may provide an important treatment option to
       patients and physicians," said Maxine Gowen, Ph.D., chief executive officer. "We



                                               - 28 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 29 of 52




       look forward to sharing top-line data from both Phase 3 APOLLO pivotal efficacy
       studies in the first quarter of 2017, and filing an NDA in the second half of next
       year."

       Third Quarter and Recent Highlights

             •   APOLL0-1 and APOLL0-2 Phase 3 efficacy trials of oliceridine
                 remain on track for first quarter 2017 topline data release. The
                 APOLLO-I trial includes patients suffering moderate to severe pain after
                 undergoing bunionectomy, while the APOLL0-2 trial includes patients
                 suffering moderate to severe pain after undergoing abdominoplasty; both
                 are 375-patient, multicenter, randomized, double-blind, placebo- and
                 active-controlled studies. Patients are randomized to receive placebo,
                 morphine, or one of three oliceridine regimens, all dosed as needed via
                 patient- controlled analgesia (PCA) device for the management of their
                 post-operative pain, with approximately 75 patients per study arm. The
                 primary objective of both trials is to evaluate the analgesic efficacy of
                 oliceridine versus placebo. Secondary endpoints compare the efficacy,
                 safety, and tolerability of oliceridine to morphine.

       67.       On January 4, 2017, Trevena issued a press release entitled "Trevena Completes

Enrollment of Phase 3 APOLLO Pivotal Efficacy Trials of Oliceridine for Moderate-to-Severe

Acute Pain." The press release stated:

       - Top-line results expected later this quarter -

       Trevena ... today announced that it has completed enrollment of its Phase 3
       APOLLO- I and APOLL0-2 pivotal efficacy studies of oliceridine (TRV 130) in
       moderate-to-severe acute pain following bunionectomy and abdominoplasty,
       respective Iy.

       "We are pleased to have completed enrollment in these important studies and to
       confirm that the APOLLO trials remain on schedule to report top-line results in
       the first quarter of 2017," said Maxine Gowen, Ph.D., chief executive officer.
       "We look forward to sharing these data when they become available."

       The APOLLO studies were designed based on the Phase 2 clinical trials of
       oliceridine that were successful in showing potential differentiation of
       oliceridine from morphine. The Company expects top-line results to include
       measures of efficacy, safety, and tolerability of oliceridine compared to both
       placebo and morphine.

       In addition, the Company announced that patient enrollment for the Phase 3
       ATHEN A multi-procedure safety study remains on track. The Company



                                               - 29 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 30 of 52




       continues to anticipate filing a New Drug Application (NDA) for oliceridine with
       the U.S. Food & Drug Administration (FDA) in the second half of 2017.

       About The Apollo-I And Apollo-2 Studies

       Both APOLLO trials are Phase 3, multicenter, randomized, double-blind,
       placebo- and active-controlled studies of oliceridine for the treatment of moderate
       to severe acute pain. The APOLLO-I study is evaluating pain for 48 hours
       following bunionectomy, and the APOLL0-2 study is evaluating pain for 24
       hours following abdominoplasty. In each trial, patients were randomized to
       receive placebo, morphine, or one of three regimens of oliceridine by patient-
       controlled analgesia (PCA) device for the management of their post-operative
       pain. Each study enrolled approximately 375 patients, allocated equally across
       study arms. The primary objective in each study is to evaluate the analgesic
       efficacy of oliceridine compared to placebo. Secondary endpoints include
       comparisons of efficacy, safety, and tolerability of oliceridine to morphine.

       68.     Before the opening of trading on February 21, 2017, Trevena issued a press

release announcing the clinical results of the APOLLO-I and APOLL0-2 Phase 3 clinical trials

of Olinvo. The results were not positive for the Company. While the highest of the three doses of

Olinvo demonstrated a statistically superior rate of pain relief compared to morphine, it conceded

that the lowest dose had not. It was only this lowest dose, however, that demonstrated a

statistically meaningful lower rate of depressed breathing compared to morphine. In addition,

Olinvo did not cause a significantly significant decrease in vomiting and nausea compared to

morphine. In particular, the press release stated:




                                                - 30 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 31 of 52




                                                                         APOU.0·1
                                 Summary of most common TEAEs
                                  across all treatment regimens



                          ----
                             l\l'lld-




                            --- ~       l(mll

                                        %1~
                                                 nw.11
                                                 1'(2$Jl!
                                                            2S(!U)

                                                            24' l::lJ)
                              ~         'lllAI   •1111.51   t!llAi




        69.     During a conference call all later that day, defendant Gowen revealed for the first

time - that "[a] particular challenge was including morphine as a comparator in the trial, not the

norm in our industry .... " Defendant Soergel disclosed that the Company was no longer on

track to file its NDA between July and September 2017, and would instead not be in a position to

file it until October 2017 at the earliest.

        70.     On March 8, 2017, Trevena issued a press release announcing its fourth quarter

and fiscal year 2016 financial results for the period ended December 31, 2016. The release

highlighted the purportedly "Successful End-of-Phase 2 meeting with FDA," stating that:

       In May 2016, the Company announced that it had reached general agreement
       with the FDA on key elements of the Phase 3 OLJNVO program to support a
       New Drug Application (NDA), including that the APOLLO-I and APOLL0-2
       pivotal efficacy trials in bunionectomy and abdominoplasty included
       appropriate patient populations to support an indication for moderate-to-severe
       acute pain.

        71.     Defendant Gowen, in the press release, stated that "/t/he recent successful

completion of the pivotal efficacy studies for OLJNVO put/J /Trevena/ in a strong position to


                                                  - 31 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 32 of 52




bring this innovative analgesic to physicians and patients in need of a new option for

managing moderate-to-severe acute pain in the hospital," adding that Trevena then "believe[d]

the data from these studies highlight the potential for OLINVO to reduce the burden of opioid-

related adverse effects, particularly for those patients who [were] at elevated risk for serious

consequences from post-operative nausea and vomiting or opioid-induced respiratory

depression."

       72.     On March 8, 2017, Trevena filed its Annual Report on Form 10-K with the SEC

for the fiscal year ended December 31, 2016 (the "2016 Form lOK"). The 2016 Form 10-K was

signed by defendants Gowen, Moulder, Dougherty, McHugh, Nunn, Philips, Yanni, Cuca and

Koppel. Concerning the Phase III clinical trial, defendants Gowen, Yloulder, Dougherty,

;\tlcHugh, ~unn, Philips, Yanni, Cuca and Koppel stated in the 2016 Form 10-K stated:

       Phase 3 development program

       In January 2016, we initiated the Phase 3 clinical program for OLINVO with the
       enrollment of patients in the ATHEN A study, a Phase 3, open label, multicenter
       study evaluating the safety and tolerability of OLI~VO in approximately 900
       patients. The study is enrolling eligible patients with moderate-to-severe pain
       caused by medical conditions or surgery. Patients are treated with OLINVO on an
       as-needed basis via IV bolus, patient-controlled analgesia, or PCA, or both, as
       determined by the investigator. The primary objective is to assess the safety and
       tolerability of OLINVO. Pain intensity is being measured as a secondary
       endpoint. As of February 15, 2017, over 400 patients have been treated in the
       A'DIENA study, with no apparent off-target or unexpected adverse effects.

       In the first quarter of 2016, we discussed our Phase 3 development program with
       the FDA at an End of Phase 2 meeting. At this meeting, the FDA agreed that
       pivotal efficacy trials in bunionectomy and abdominoplasty patients include
       appropriate patient populations to support an indication for the management of
       moderate-to-severe acute pain.

       The FDA also confirmed the need for at least /,JOO patients exposed to
       OLINVO across the development program for the purposes of evaluating safety
       and tolerability and that the trials should include a sufficient number of
       patients with higher exposures and longer durations of OLINVO therapy. In
       addition, general agreement was reached on our planned clinical, nonclinical,



                                             - 32 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 33 of 52




       clinical pharmacology, and chemistry, manufacturing and control activities to
       support the planned NDA.

                                        *       *      *

       Commercialization

       We intend to build hospital commercial capabilities in the United States and retain
       full U.S. rights to OLINVO. We expect to seek collaborators to commercialize
       OLINVO outside the lJnited States to offset risk and preserve capital.


        To commercialize OLJNVO in the United States, we intend to utilize a hospital-
       focused specialty sales force targeting surgeons, anesthesiologists, hospitalists,
       and other healthcare providers with acute post-surgical or medical pain
       management responsibility. Within the inpatient setting, we believe that there
        will be opportunities for OLINVO in the post-anesthesia care unit, the
       emergency department, the intensive/critical care unit, and the medical/surgical
       floor. Based on market research conducted to date with key customers, we
       currently expect to focus on multiple surgical and medical procedures in which
       OLINVO may be a good clinical fit due to patient or procedure characteristics. In
       targeted hospitals, we will work to secure Pharmacy and Therapeutics Committee
       approval and subsequent pull- through utilization of OUNVO. Given the
       changing dynamics in the hospital marketplace and the increased emphasis on
       clinical and economic outcomes, we expect our commercialization plans also will
       include health economic information designed to demonstrate the value OLINVO
       could provide to the healthcare system through a potential reduction in adverse
       events related to the use of conventional IV opioids. Because many of our
       targeted customers also provide care in other hospital settings, we anticipate
       that we will also target a select number of hospital outpatient departments and
       ambulatory surgery centers.

       73.    On March 27, 2017, defendant Bourdow made a presentation at the Oppenheimer

Healthcare Conference. During the conference, defendant Bourdow stated that "all three dosing

regimens of Olinvo were statistically significant over placebo and so that gives us great

confidence that this drug is approvable and that we can apply for that broad indication statement

at the top: for the management of moderate to severe acute pain." Defendant Bourdow also

claimed that Olinvo was safer than morphine, stating "Here what you see is that all three dosmg

regimens of Olinvo had fewer safety events versus morphme."




                                             - 33 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 34 of 52




       74.       On May 4, 2017, Trevena issued a press release announcing its first quarter 2017

financial results for the interim period ended March 31, 2017. The release stated:

       "This quarter marked a key milestone for our OLINVO program, with the
       delivery of robust data that we believe will support our new drug application
       and demonstrates the potential value of OLJNVO for the management of
       moderate-to- severe acute pain in the hospital," said Maxine Gowen, Ph.D.,
       chief executive officer. "There remains a critical unmet need for patients who
       require IV opioids to manage pain but are at risk for poor outcomes from opioid-
       related adverse effects. Our successful Phase 3 data showed not only significant
       efficacy of OLINVO versus placebo to support approval, but also showed the
       potential for fewer gastrointestinal and respiratory adverse effects while
       providing comparable pain relief to a commonly used morphine regimen."

       First Quarter and Recent Corporate Highlights

             •     Announced positive top-line results from two Phase 3 pivotal efficacy
                 studies of OLINVOTM (oliceridine injection) for moderate-to-severe
                 pain. In February, the Company announced positive data from the
                 APOLLO- I and APOLL0-2 studies of OLINVO in moderate-to severe-
                 acute pain following hard tissue and soft tissue surgeries, respectively.
                 OLINVO demonstrated significant analgesic efficacy compared to placebo
                 in both studies for all three tested dosing regimens. Consistent with Phase
                 2b results, a 0.35 mg dose regimen provided comparable pain relief to a
                 common IV morphine regimen and showed potential to reduce opioid-
                 related adverse effects on multiple measures of respiratory safety and
                 gastrointestinal tolerability.

             •     OLl'.'i"VO program remains on track for a new drug application
                 (NOA) submission in 4Q 2017. As of March 31, 2017, approximately 600
                 patients have been treated with OLINVO in the ongoing open-label, multi-
                 procedure ATHENA safety study. In addition, the Company has
                 successfully completed a chemistry, manufacturing, and controls Type B
                 pre-NDA meeting with the U.S. Food and Drug Administration (FDA),
                 and all pre-NDA activities remain on track to support an NDA submission
                 to the FDA in the fourth quarter of 2017.

       75.       On August 3, 2017, Trevena issued a press release announcing its second quarter

2017 financial results for the interim period ended June 30, 2017. The press release stated:

       "The second quarter saw continued progress towards our goal of delivering an
       innovative new option for patients who are at risk of adverse events associated
       with IV opioids like morphine," said Maxine Gowen, Ph.D., chief executive
       officer. "We have now completed our Phase 3 clinical development/or OLINVO
       and successfully completed our pre-NDA meetings with the FDA. In addition,


                                                - 34 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 35 of 52




       we have refined our commercial strategy to lay the groundwork for a successful
       commercial launch. With the comparative data from our successful APOLLO
       pivotal efficacy studies, as well as data and investigator observations from more
       real-word use in the ATHENA open label study, we believe the value of
       OLJNVO will resonate with potential prescribers who want to improve the care
       of hospital patients suffering severe pain."

       Second Quarter And Recent Corporate Highlh:hts

             •     OLINVon1 (oliceridine injection) program remains on track for a
                 new drug application (~DA) submission in September/October 2017.
                 In July 2017, the Company announced that enrollment in the ATHENA
                 open-label safety study was complete to support the NDA file, with 772
                 patients treated with OLINVO across more than 40 sites. In addition, the
                 Company successfully completed a chemistry, manufacturing, and
                 controls (CMC) Type B pre-NDA meeting and a preclinical and clinical
                 Type B pre-NDA meeting with the U.S. Food and Drug Administration
                 (FDA). All pre-NDA activities remain on track to support an NOA
                 submission to the FD A in September/October of 2017.

       76.       On November 7, 2017, Trevena issued a press release announcing its third quarter

2017 financial results for the interim period ended September 30, 2017. The press release stated:

       "The recent submission of the OLINVO NDA capped a transformative period for
       our Company," said Maxine Gowen, Ph.D., chief executive officer. "We are now
       focused on preparing for the approval and commercialization of OLINVO,
       while continuing to advance our development pipeline following our recent
       strategic decision to halt our discovery research efforts. To this end, new results
       continue to highlight the potential value of OLINVO for patients in a real world
       setting who require IV opioids but are at risk of opioid-related adverse events.
       Positive interim Phase 1 data for TRV250 bode well for future clinical
       development of this exciting potential migraine therapy."

       Third Quarter and Recent Corporate Highlights

             •    OLl~'VO ~ew Drug Application submitted. The Company recently
                 submitted its ~ew Drug Application (~DA) for OLI~VO to the U.S.
                 Food and Drug Administration (FDA). OLINVO is the first G protein
                 biased ligand of the mu opioid receptor, a new class of opioid receptor
                 modulator, and the first pain program to receive Breakthrough Therapy
                 designation from the FDA. The submission includes data showing that
                 intravenous OLINVO demonstrated analgesic efficacy in all three
                 dosing regimens tested in the two Phase 3 APOLLO pivotal efficacy
                 studies. These trials were designed to support an indication for the
                 management of moderate-to-severe acute pain in adult patients for
                 whom an intravenous opioid is warranted. The filing also includes safety


                                               - 35 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 36 of 52




                  and tolerability data for over 1,100 patients administered OLINVO
                  across Phase 2 and Phase 3 studies, including the ATHENA open label
                  safety study. Additional pharmacokinetic data, clinical pharmacology
                  data, and results from five randomized controlled trials with head to
                  head comparisons to morphine, support potential differentiation of
                  OLINVO.

        77.       On March 7, 2018, Trevena issued a press release announcing its fourth quarter

and fiscal 2018 financial results for the interim period ended December 31, 2017. The press

release stated:

       "2017 marked important progress for Trevena as we completed our Phase 3
       program and NDA submission for OLINVO and prepared to support
       commercial launch," said Maxine Gowen, Ph.D., chief executive officer. "We
       look forward to potential approval of OLJNVO later this year, as well as
       advancement of our earlier R&D programs. We remain committed to bringing
       patients innovative medicines for safer and more successful pain management."

        2017 And Recent Corporate Hh!hlights

              •     New Drug Application (NDA) for OLINVO submitted and accepted.
                  In January 2018, the Company announced that the FDA has accepted
                  the Company's NDAfor OLJNVO. OLINVO is an investigational product
                  for the management of moderate to severe acute pain. It is the first G
                  protein biased ligand of the mu receptor designed to provide IV opioid
                  pain relief with fewer associated adverse effects. The FDA has informed
                  the Company that it intends to convene an advisory committee meeting to
                  discuss the OLINVO NDA ahead of the Prescription Drug User Fee Act
                  (PDUFA) review date of November 2, 2018. If approved, the Company
                  expects commercial launch of OLINVO in the first quarter of 2019
                  following DEA scheduling.

       78.        On March 7, 2018, Trevena filed its Annual Report on Form 10-K with the SEC

for the fiscal year ended December 31, 2017 (the "2017 Form 10-K"). The 2017 Form 10-K was

signed by defendants Gowen, ;Vfoulder, Dougherty, McHugh, Nunn, Phillips, Yanni, Koppel, and

Cuca. In the 2017 Form 10-K, these defendants stated the following concerning the Phase III

clinical trial and anticipated commercialization of Olinvo:

       Clinical development




                                               - 36 -
 Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 37 of 52




We are developing OLINVO for the management of moderate-to-severe acute
pain where IV administration is preferred. In the future, we also may explore
other formulations, such as transmucosal administration for breakthrough pain in
additional, separate clinical trials. In the second quarter of 2017, we held a
successful Type B meeting with the FDA regarding the Chemistry,
Manufacturing and Controls data package of our NDA submission for
OLJNVO. We also held a successful pre-NDA meeting with the FDA regarding
the clinical and non-clinical data package of the NDA in the second quarter of
2017.

Below is a summary of the clinical development work undertaken for OLINVO.

                                *      *       *

APOLLO-I and APOLL0-2 Phase 3 Studies

We have conducted two pivotal efficacy trials evaluating OLINVO in patients
with moderate-to-severe acute pain: the APOLLO-I study, which evaluated pain
for 48 hours following bunionectomy, and the APOLL0-2 study, which evaluated
pain for 24 hours following abdominoplasty. In February 2017, we announced
positive top-line results from the APOLLO-I and APOLL0-2 studies. In both
studies, all dose regimens achieved the primary endpoint of statistically greater
analgesic efficacy than placebo, as measured by responder rate.

                                *      *       *

Regulatory

In December 2015, the FDA granted Fast Track designation to OLINVO for the
management of moderate-to-severe acute pain. The Fast Track program is
designed to facilitate the development and review of drugs intended to treat
serious conditions with unmet medical needs by providing sponsors with the
opportunity for frequent interactions with the FDA. In February 2016, the FDA
granted Breakthrough Therapy designation to OLINVO for the management of
moderate-to-severe acute pain. Breakthrough Therapy designation is granted by
the FDA to new therapies intended to treat serious conditions and for which
preliminary clinical evidence indicates that the drug may demonstrate substantial
clinical improvement over available therapies. Breakthrough Therapy designation
provides all the benefits of the Fast Track program, as well as more intensive
FDA guidance on preparing an efficient drug development program. In January
2018, we announced that the FDA had accepted for review the NDA we
submitted for OLINVO. The FDA also indicated that the PDUF A review date for
the OLINVO NOA is November 2, 2018 and that it plans to hold an advisory
committee meeting to discuss the NDA.




                                     - 37 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 38 of 52




       Commercialization

       According to 2015 IMS data, approximately 51 million patients in the United
       States were treated with an IV opioid in the hospital setting. The majority of use is
       in the inpatient setting where approximately 16 million patients are treated for an
       average of two days. 'Ibe World Health Organization estimates that over 230
       million major surgical procedures are performed each year worldwide. The
       Centers for Disease Control and Prevention, or CDC, estimate that 100 million
       surgical and invasive diagnostic procedures occur annually in the United States.
       Accordingly, if approved, we believe that there is a large potential commercial
       opportunity for OLJNVO in the management of both surgical and medical
       acute pain.

       If OLINVO ultimately receives regulatory approval, we plan to commercialize it
       in the United States, either on our own or with a commercial partner. Assuming
       approval on the November 2, 2018 PDUFA review date and allowing for DEA
       scheduling of OLINVO within 90 days of FDA approval (as mandated by the
       Improving Regulatory Transparency for New Medicinal Therapies Act), we
       anticipate launching OLINVO in the first quarter of 2019. Outside the United
       States, we expect to seek collaborators to commercialize OLINVO to offset risk
       and preserve capital.

       79.       On May 3, 2018, Trevena issued a press release announcing its first quarter 2018

financial results for the interim period ended March 31, 2018. The press release stated:

       "In 2018, we have made important progress in Trevena's evolution," said Maxine
       Gowen, Ph.D., president and chief executive officer.... "We continue to have an
       ongoing productive dialogue with the FDA as they review our oliceridine NDA,
       and look forward to an advisory committee meeting later this year and potential
       approval in November."

       First Quarter And Recent Corporate Highlights

             •     ~ew Drug Application (NDA} for oliceridine submitted and
                 accepted. In January 2018, the Company announced that the f1JA has
                 accepted the Company's NDA for oliceridine, an investigational product
                 for the management of moderate to severe acute pain. Oliceridine is the
                 first G protein biased ligand of the mu receptor, and was designed to
                 provide IV opioid pain relief with fewer associated adverse effects. The
                 FDA has informed the Company that it intends to convene an advisory
                 committee meeting to discuss the oliceridine NDA ahead of the
                 Prescription Drug User Fee Act (PDUFA) review date of November 2,
                 2018. If approved, the Company expects commercial launch of
                 oliceridine in the first quarter of 2019,following DEA scheduling.




                                               - 38 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 39 of 52




       80.       On June 29, 2018, Trevena announced that it had entered into a Sales Agreement

with Cowen and Company LLC ("Cowen") pursuant to which it would issue to Cowen and

Cowen would sell up to $50 million of Trevena common stock at market prices. Trevena filed a

prospectus with the SEC in connection with this anticipated offering that expressly incorporated

by reference the Company's 2017 Form I 0-K and its first quarter 2018 10-Q, among other filings

the Company had made with the SEC. It also expressly incorporated by reference all of the

filings Trevena made with the SEC until the offering was complete.

       81.       On August 2, 2018, Trevena issued a press release announcing its second quarter

2018 financial results for the interim period ended June 30, 2018. The press release stated:

       "The second quarter saw important progress towards Trevena's long-term
       success," said Maxine Gowen, Ph.D., President and Chief Executive Officer. "We
       remain confident that the oliceridine NDA remains on track for an FDA
       decision by the November 2, 2018 PDUFA date, and we look forward to
       discussing the ·oliceridine data at an Advisory Committee meeting, likely in
       October ...."

       Second Quarter And Recent Corporate Hiehlights

             •     Prescription Drug User Fee Act (PDL'F A) date for oliceridine:
                 November 2, 2018. Oliceridine is an investigational product under FDA
                 review for the management of moderate to severe acute pain where
                 parenteral opioid analgesia is warranted and was designed to provide the
                 pain relief of IV opioids with fewer associated adverse effects. The FDA
                 has informed the Company that it intends to convene an advisory
                 committee meeting, likely in October, to discuss the oliceridine NDA. If
                 oliceridine is approved by the FDA, and following DEA scheduling, the
                 Company expects the commercial launch of oliceridine in the first half
                 of 2019.

      THE FDA REVEALS THE TRUTH CONCERNI~G THE PHASE III TRIALS

       82.       As explained above, on October 9, 2018, the FDA's Anesthetic and Analgesic

Drug Products Advisory Committee issued a Briefing Document in preparation of the October

11, 2018, meeting to vote on its recommendation to the FDA concerning its approval of Olinvo.

The Briefing Document revealed for the first time to the public the various flaws in the


                                              - 39 -
          Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 40 of 52




methodology behind the Phase III study and the FDA 's constant complaints to Trevena about the

study.

         83.   The market, realizing that Olinvo's rejection was all but assured as a result of the

issues addressed in the briefing document, reacted swiftly. The Company's stock price fell nearly

$2 per share, closing at $1.07 per share on October 9, 2018, do\\,n from its close of $2.98 per

share on October 8, 2018, a decline in market capitalization of 64%, or $145 million.

         84.   As could be expected from the Briefing Document, the Advisory Committee

voted against recommending the approval of Olinvo. On November 2, 2018, Trevena announced

that it received a Complete Response Letter ("CRL") from the FDA. The FDA 's CRL refused to

approve Olinvo and requested "additional clinical data on QT prolongation and indicated that the

submitted safety database is not of adequate size for the proposed dosing. The FDA also

requested certain additional nonclinical data and validation reports."

         85.   On this news, the Company's stock price fell from $1.05 per share to close at just

$0.71 per share, a market capitalization drop of almost $26 million. Between Trevena's relevant

period high and the low when the truth reached the market, the Company's stock price fell from

$8 per share to just $0.60 per share, a market capitalization loss of almost $370 million, nearly
                                                       •
90%.

                     REASONS THE STATEMENTS WERE IMPROPER
         86.   The statements referenced above were each improper when made because they

failed to disclose and misrepresented the following material, adverse facts, which the Individual

Defendants knew, consciously disregarded, or were reckless in not knowing:

               (a)     that the Company's Phase III trials of Olinvo was inadequately d~signed;




                                               - 40 -
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 41 of 52




                (b)    the FDA told Trevena that it disagreed with key aspects of the Phase III at

multiple meetings about Olinvo's Phase III design and refused to agree to key aspects of the

trials;

                (c)    the FDA did not agree with how the Company compiled safety data for

Olinvo; and

                (d)    as a results of the above, the FDA 's rejection of Olinvo based on

insufficient support was nearly assured and therefore, Olinvo was not on track to reach the

market.

                                  DAMAGES IQ TREYE~A
          87.   As a result of the Individual Defendants' improprieties, Trevena disseminated

improper, public statements. These improper statements have devastated Trevena's credibility as

reflected by the Company's almost $370 million, or nearly 90%, market capitalization loss.

          88.   Trevena's performance issues also damaged its reputation within the business

community and in the capital markets. Trevena's ability to raise equity capital or debt on

favorable terms in the future is now impaired. In addition, the Company stands to incur higher

marginal costs of capital and debt because the improper statements and misleading projections

disseminated by the Individual Defendants have materially increased the perceived risks of

investing in and lending money to the Company. This is a significant problem for Trevena as it

relies on the equity and debt markets to fund its operations.

          89.   Further, as a direct and proximate result of the Individual Defendants' actions,

Trevena has expended, and will continue to expend, significant sums of money. Such

expenditures include, but are not limited to:




                                                - 41 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 42 of 52




                (a)    costs incurred from defending and paying any settlement in the Securities

Class Actions for violations of federal securities laws;

               (b)     costs incurred from conducting the fundamentally flawed Phase III trials;

and

               (c)     costs incurred from compensation and benefits paid to the defendants who

have breached their duties to Trevena.

                 DERIVATIVE AND DEMAND FJ;JILITY ALLEGAJIO~s
       90.     Plaintiff brings this action derivatively in the right and for the benefit of Trevena

to redress injuries suffered, and to be suffered, by Trevena as a direct result of breaches of

fiduciary duty, waste of corporate assets, and unjust enrichment, as well as the aiding and

abetting thereof, by the Individual Defendants. Trevena is named as a nominal defendant solely

in a derivative capacity. This is not a collusive action to confer jurisdiction on this Court that it

would not otherwise have.

       91.     Plaintiff will adequately and fairly represent the interests of Trevena in enforcing

and prosecuting its rights.

       92.     Plaintiff was a stockholder of Trevena at the time of the wrongdoing complained

of, has continuously been a stockholder since that time, and is a current Trevena stockholder.

       93.     The current Board of Trevena consists of the following nine individuals:

defendants Bourdow, Gowen, '.'\1oulder, Dougherty, McHugh, Nunn, Philips, and Yanni, and

nondefendant Scott Braunstein ("Braunstein"). Plaintiff has not made any demand on the present

Board to institute this action because such a demand would be a futile, wasteful, and useless act,

as set forth below.




                                               - 42 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 43 of 52




DEMAND IS EXCUSED BECAUSE DEFENDA'.'11S 80URDOW, GoWEN, MOUi.DER, DOUGHERTY,
MCHL'GH, NUNN, PHILIPS, A."lD YANNI FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY FOR
THEIR MISCONDUCT

       94.     As alleged above, defendants Bourdow, Gowen, Moulder, Dougherty, McHugh,

l\unn, Philips, and Yanni breached their fiduciary duties of loyalty by making improper

statements, including at health conferences, in the Company's press releases, and in SEC filings.

       95.     Defendants Bourdow, Gowen, Moulder, Dougherty, McHugh, Nunn, Philips, and

Yanni breached their fiduciary duty of loyalty to the Company by pushing forward with the

Phase III trial despite knowing that the FDA had not signed off on basic aspects of the study,

including the endpoints of the study. The Company incurred significant harm by moving forward

with the doomed Phase III study. Accordingly, demand on defendants Bourdow, Gowen,

Moulder, Dougherty, McHugh, Nunn, Philips, and Yanni is excused.

       96.     Defendants Dougherty, Koppel, and Yanni, as members of the Audit Committee,

reviewed and approved the improper statements and earnings guidance. The Audit Committee's

Charter provides that it is responsible for compliance with accounting, legal, and regulatory

requirements. The Audit Committee also specifically charges the Audit Committee members

with reviewing ··earnings press releases, and press releases containing information relating to

material developments as well as the substance of financial information, information relating to

material developments and earnings guidance provided to analysts and rating agencies." Thus,

the Audit Committee Defendants were responsible for knowingly or recklessly allowing the

improper statements related to the Company's earnings guidance and financial and disclosure

controls. Despite their knowledge or reckless disregard, the Audit Committee Defendants caused

these improper statements. Accordingly, the Audit Committee Defendants breached their

fiduciary duty of loyalty because they participated in the wrongdoing described herein. Thus, the




                                              - 43 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 44 of 52




Audit Committee Defendants face a substantial likelihood of liability for their breach of

fiduciary duties so any demand upon them is futile.

       97.     lbe principal professional occupation of defendant Bourdow is her employment

with Trevena, pursuant to which she has received and continues to receive substantial monetary

compensation and other benefits as alleged above. Accordingly, defendant Bourdow lacks

independence from Gowen, Moulder, Dougherty, McHugh, Nunn, Philips, and Yanni due to her

interest in maintaining her executive position at Trevena. This lack of independence renders

defendant Bourdow incapable of impartially considering a demand to commence and vigorously



      ,--r--
prosecute this action. Trevena paid defendant Bourdow the following compensation:

                         -r---

             -1---c Sala'l'.
                             I
                                      -T-.--.-r---,---1
                                        I l'ion-Eqmty
                              Option I Incentive Plan
                             A wards Com ensation
                                                              All Other     j
                                                           Com~nsatio4 _Total                 l
      L 2011 t:#41, 169 J...!§06 •. 868 ._s   130,4 u          s1o. 800         s1.039.,250
      I 2016      $330,417 I $520,53±1__$116,025               $10,600     t-    $977,57.L_j

Accordingly, defendant Bourdow is incapable of impartially considering a demand to commence

and vigorously prosecute this action because she has an interest in maintaining her principal

occupation and the substantial compensation she receives in connection with that occupation.

Demand is futile as to defendant Bourdow.

DEMA"l\i/D IS EXCUSED FOR ADDITIONAL RFASO'.'JS
                                                                                                  •

       98.     Nondefendant Braunstein is the operating partner of Aisling Capital. Aisling is an

investment firm that invests in products, technologies, and global businesses that advance health.

Defendant Dunn is a partner at New Enterprise Associates, Inc. ("New Enterprise"), a venture

capital firm that invests in technology and healthcare. Both Aisling and New Enterprise look to

invest in new companies in the hopes of a large payoff, and extremely competitive market that is

dominated by company founders or long-term employees, such as defendant Gowen. If




                                              - 44 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 45 of 52




defendant Dunn or non defendant Braunstein voted to initiate litigation against Gowen, they

would risk ruining their reputation within the venture capital market and lose opportunities to

invest in development stage companies.

       99.     In addition, defendants Bourdow, Gowen, Moulder, Dougherty, McHugh, Nunn,

Philips, and .Yanni's previous experience working for companies involved in undergoing clinical

trials and working with the FDA to approve new drug products prior to and during their

directorship roles at the Company should have alerted them that the Company's Phase III clinical

plans had novel endpoints and the structure and plan of the trial did not receive approval from

the FDA, which would therefore doom Olinvo 's chances for approval. These previous

experiences include, but are not limited to:

               (a)     Defendant Moulder is the founding CEO and member of the Board of

Trevena. Prior to Trevena, defendant Moulder served as Vice Chairman of the board of directors,

President and CEO of Abraxis BioScience, Inc., a biotechnology company. Before that,

defendant Moulder served as Vice Chairman of Eisai Corporation of J',;orth America, a

pharmaceutical company and wholly owned subsidiary of Eisai Co., Ltd., from January 2008

until January 2009, following Eisai Co., Ltd. 's acquisition of YiGI PHARMA, Inc., a

pharmaceutical company in January 2008. Defendant Moulder served as President and CEO and

as a member of the board of directors of MG I PHARMA, Inc. from May 2003 to January 2008.

               (b)     Defendant     Dougherty     was   Executive    Chairman     of   Celator

Pharmaceuticals, Inc., from August 2015 until July 2016; he also served as a director of Celator

from July 2013. Previously, defendant Dougherty was CEO and a member of the board of

directors of Kalidex Pharmaceuticals, Inc., from May 2012 to October 2012. Defendant

Dougherty was the President and CEO and a director of Adolor Corporation, a




                                               - 45 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 46 of 52




biopharmaceutical company, from December 2006 until December 2011. Defendant Dougherty

joined Adolor as Senior Vice President of Commercial Operations in November 2002, and until

his appointment as President and CEO in December 2006, served in a number of capacities,

including Chief Operating Officer and Chief Financial Officer. From November 2000 to

November 2002, defendant Dougherty was President and Chief Operating Officer of Genomics

Collaborative, Inc. Previously, defendant Dougherty served in a variety of senior positions at

Genaera Corporation, a biotechnology company, including President and CEO, and at Centocor,

Inc.

               (c)    Defendant McHugh was Chief Operating Officer of Endo Health

Solutions Inc., a global specialty healthcare company, from ::vtarch 2010 to May 2013, and since

May 2013 she has provided consulting services to companies in the pharmaceuticals industry.

Prior to that, from September 2008 to September 2009, she served as CEO of Nora Therapeutics,

Inc., a private biotechnology company. From 2006 to 2008 she was Company Group Chairman

for Johnson & Johnson's worldwide virology business unit and from 2004 to 2006 she was

President of Centocor, Inc., a Johnson & Johnson subsidiary.

               (d)    Defendant Phillips currently is Senior Vice President of Clinical, Medical

and Regulatory Affairs at Novo Nordisk Inc., a pharmaceutical company, where she has served

since 2011. Previously, she served as a Vice President in various positions at GlaxoSmithKline

plc, which she joined in 1998.

               (e)    Defendant Yanni was Vice President and Chief Licensing Officer at

::vterck & Co., a pharmaceutical company, from J\;ovember 2001 until her retirement in March

2014. Prior to this, defendant Yanni served in various roles at ::vterck including in corporate




                                             - 46 -
           Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 47 of 52




development, financial evaluation, and tax. Defendant Yanni currently serves on the Board of

Directors of Symic Holdings, LLC and Vaccinex, Inc., both private biotechnology companies.

          I 00.   Plaintiff has not made any demand on the other stockholders of Trevena to

institute this action since such demand would be a futile and useless act for at least the following

reasons:

                  {a)   Trevena is a publicly held company with over eighty-two million shares

outstanding and thousands of stockholders as of :'Jovember 2, 2018;

                  (b)   making demand on such a number of stockholders would be impossible

for plaintiff who has no way of finding out the names, addresses, or phone numbers of

stockholders; and

                  (c)   making demand on all stockholders would force plaintiff to mcur

excessive expenses, assuming all stockholders could be individually identified.

                                             cou~JI
             AGAINST THE ll'lDIVIDlJAL DEFENDANTS FOR BREACH OF FIDt:CIARY Dt:TY

          IO I.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          I 02.   lbe Individual Defendants owed and owe Trevena fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe Trevena the

highest obligation of good faith, fair dealing, loyalty, and due care.

          103.    The Individual Defendants and each of them, violated and breached their

fiduciary duties of candor, good faith, and loyalty. More specifica~ly, the Individual Defendants

violated their duty of good faith by creating a culture of lawlessness within Trevena, and/or

consciously failing to prevent the Company from engaging in the unlawful acts complained of

herein.



                                                - 47 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 48 of 52




       104.     The Officer Defendants either knew, were reckless, or were grossly negligent in

participating or disregarding the illegal activity of such substantial magnitude and duration.

Accordingly, the Officer Defendants breached their duty of care and loyalty to the Company.

        I 05.   The Director Defendants, as directors of the Company, owed Trevena the highest

duty of loyalty. These defendants breached their duty of loyalty by recklessly participating in or

permitting the improper activity detailed herein. Accordingly, these defendants breached their

duty of loyalty to the Company.

       I 06.    The Audit Committee Defendants breached their fiduciary duty of loyalty by

approving the statements described herein which were made during their tenure on the Audit

Committee, which they knew or were reckless in not knowing contained improper statements

and omissions. The Audit Committee Defendants completely and utterly failed in their duty of

oversight, and failed in their duty to appropriately review financial results, as required by the

Audit Committee Charter in effect at the time.

       107.     As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, Trevena has sustained significant damages, as alleged herein. As a result of

the misconduct alleged herein, these defendants are liable to the Company.

       I 08.    Plaintiff, on behalf of Trevena, has no adequate remedy at law.

                                            COUNT II
         AGAINST THE l:'JDIVIDVAL DEFENDANTS FOR WASTE OF CORPORA TE ASSETS


       109.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       110.     As a result of the wrongdoing described above, including by failing to conduct

proper supervision, the Individual Defendants have caused Trevena to waste its assets by paying




                                                 - 48 -
         Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 49 of 52




improper compensation and bonuses to certain of its executive officers and directors that

breached their fiduciary duty, as well as conduct a doomed to fail Phase III trial.

        111.   As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

        112.   Plaintiff, on behalf ofTrevena, has no adequate remedy at law.

                                            COUNT III
               AGAINST THE ISDIVIDt:AL DEFENDANTS FOR UNJUST ENRICHMEST


       113.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       114.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detnment of Trevena. The Individual Defendants were

unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Trevena.

       115.    Plaintiff, as a stockholder and representative of Trevena, seeks restitution from

these defendants, and each of them, and seeks an order of this Court disgorging all profits,

benefits, and other compensation obtained by these defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

       116.    Plaintiff, on behalf of Trevena, has no adequate remedy at law.

                                    PRAYER FOR RELIEF
       WHEREFORE, plaintiff, on behalf of Trevena, demands judgment as follows:

       A.      Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;




                                               - 49 -
       Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 50 of 52




       B.      Directing Trevena to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

Trevena and its stockholders from a repeat of the damaging events described herein, including,

but not limited to, putting forward for stockholder vote, resolutions for amendments to the

Company's Bylaws or Articles of Incorporation and taking such other action as may be

necessary to place before stockholders for a vote of the following corporate governance policies:

               I.      a proposal to strengthen the Board's oversight of the Company's

interactions with the FDA;

               2.      a proposal to strengthen the Board's oversight of its disclosure

procedures;

               3.      a proposal to strengthen the Board's superv1s1on of operations and

develop and implement procedures for greater stockholder input into the policies and guidelines

of the Board; and

               4.      a provision to permit the stockholders of Trevena to nominate at least

three candidates for elect10n to the Board;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or

their other assets so as to assure that plaintiff on behalf of Trevena has an effective remedy;

       D.      Awarding to Trevena restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       E.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and




                                               - 50-
      Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 51 of 52




      F.     Granting such other and further relief as the Court deems just and proper.

                                       ,JURY DEMAND
      Plaintiff demands a trial by jury.


Dated: December 20, 2018                        Respectfully submitted,

                                                H~ES KELLER & HER.1\JANDEZ, LLC


                                                By:_((1/~d-
                                                 Michael J. Hynes ·
                                                                    ~
                                                l Ol Lindenwood Drive, ·te 225
                                                Malvern, PA 19355
                                                Telephone: (484) 875-3116
                                                Facsimile: (914) 752-3041
                                                E-mail: mhynes(d}hkh-lawfirm.com

                                                ROBBI~S ARROYO LLP
                                                Brian J. Robbins
                                                Steven J. Oddo
                                                5040 Shoreham Place
                                                San Diego, CA 92122
                                                Telephone: (619) 525-3990
                                                Facsimile: (619) 525-3991
                                                E-mail: brobbins@robbinsarroyo.com
                                                         soddo@robbinsarroyo.com

                                                Attorneys for Plaintiff




                                           - 51 -
        Case 2:18-cv-05482-CMR Document 1 Filed 12/20/18 Page 52 of 52




                                         VERIFICATION


       1, Hans Mathisen, hereby declare as follows:
       I am the plaintiff in the within entitled action. I have read the Verified Stockholder
Derivative Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust
Enrichment. Based upon discussions with and reHancc upon my counsel, and as to those facts of
which I have personal knowledge, the Complaint is true and correct to the best of my knowledge,
infonnation~ and belief.
       I declare under penalty of perjury that the foregoing is troe and correct.
       Signed and Accepted:
                                                   Dated:
                                                            ~'?            J)?
                                                            ~e_, [_ ~ ;:J..._ C      /
                                                                                         }~
                                                                                         a:_



                                                             Hans Mathisen
